     Case 1:19-cv-00038-BSM-PSH Document 53 Filed 09/02/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                          BATESVILLE DIVISION

ROBERT LEE JOHNSON, JR.                                                     PLAINTIFF
ADC #100626

v.                      CASE NO. 1:19-CV-00038-BSM-PSH

TONI BRADLEY, et al.                                                    DEFENDANTS

                                       ORDER

      After de novo review of the record, United States Magistrate Judge Patricia Harris’s

partial recommended disposition [Doc. No. 44] is adopted. Toni Bradley’s motion for

summary judgment [Doc. No. 15] is granted, and the motion for partial summary judgment

of Aric Simmons, Sheila Armstrong, and Billy Cowell [Doc. No. 30] is granted in part and

denied in part. Bradley, Armstrong, and Cowell are dismissed without prejudice. Robert

Johnson, Jr. may proceed with his claim that Simmons did not refer him to a specialist.

Johnson’s other claims against Simmons are dismissed without prejudice.

      IT IS SO ORDERED, this 2nd day of September, 2020.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
